Mr. Justice O’Connor dissenting: In the trial court and in this court both parties. agree that the determination of this case depends upon paragraph 15 of the lease. The lease having been prepared by the landlord, it is an elementary rule of law that in ease of any ambiguity it is to be construed most strongly against the landlord and in favor of the tenant. The landlord, prior to the beginning of the suit, construed paragraph 15 to mean that he was required to give the tenant sixty days’ notice prior to April 30, 1921, to terminate the lease, and he accordingly gave the tenant such notice on February 1, 1921. This notice expressly states that it “is given yon in pursuance of a provision for a sixty-day notice in said lease contained.” The trial judge on the hearing construed this paragraph as requiring the landlord to give the tenant sixty days’ notice. I think there is nothing in paragraph 15 that requires the giving of any such notice. The only notice required to be given by that paragraph is a notice by the tenant to the landlord. It provides “that said lessee will give lessor written notice, sixty days prior to the expiration of this lease, or any extension thereof, of his intention to vacate said premises or renew this lease, and a failure of said lessee to give such notice, shall operate as a renewal of the tenancy for the further period of one year, at the option of the lessor. ’ ’ In accordance with this provision the tenant gave such notice to the landlord on February 14,1921, more than sixty days before April 30, 1921, and by the giving of this notice, in my opinion, the- tenant was entitled to a renewal of the lease for another year. In the brief filed on behalf of the landlord the argument seems to be that the controlling question is the meaning of the word “intention” in the paragraph quoted and counsel says: “The notice to be given is not of the exercise of an option, but one of the lessee’s ‘intention’ to vacate or renew.” Let us consider the provision in the lease. It provides that the lessee sixty days prior to the expiration of the lease will give the lessor notice of his intention to vacate the premises or renew the lease. Suppose the tenant gave the sixty days’ notice of his intention to vacate the premises. It is obvious that he might do so without the consent of the landlord, although the provision does not so state in terms. By the same reasoning the tenant may-give the sixty days’ notice of his intention to renew and be entitled to a renewal of the lease for another year without the landlord’s consent. If the intention of the tenant to vacate is binding, his intention to renew is equally binding. Paragraph 15 then provides that in case the tenant fails to give either one of the two notices — to vacate or renew sixty days prior to the expiration of the lease — then the landlord at his option may hold the tenant for another year or may terminate the tenancy. Paragraph 15 was prepared by the landlord and it is admittedly crooked. On the trial of the case when the question was being considered by the trial judge, speaking of this paragraph, he said: “This particular lease was drafted in order to catch the tenant.” Counsel for landlord: “The joke is on the tenant to find that clause.” The court: “It was drafted as a trap. I agree with you on that proposition.” There being no contention that paragraph 15 was intended to be fair to both parties, but on the contrary it being expressly conceded that it was drafted by the landlord, the predecessor of plaintiffs to trap the tenant, the landlord ought not be permitted to recover in this case unless this result is clearly required by the terms of the lease. In my opinion, such is not the effect of the provision in question. Since the lease requires the tenant to give notice of his intention to vacate or renew, and since it must be conceded that if he had given notice of his intention to vacate he might do so contrary to the wishes of the landlord, he ought also under the wording of the provision be permitted to have an extension of his lease for another year, where he had given notice of his intention to renew.